Case 3:17-cv-01362 Document 1234 Filed 03/11/21 Page 1 of 13 PageID #: 42595



                 IN THE UNITED STATES DISTRICT COURT
             FOR THE SOUTHERN DISTRICT OF WEST VIRGINIA

THE CITY OF HUNTINGTON,

     Plaintiff,

v.                                      CIVIL ACTION NO. 3:17-01362

AMERISOURCEBERGEN DRUG
CORPORATION, et al.,

     Defendants.
________________________________

CABELL COUNTY COMMISSION,

     Plaintiff,

v.                                      CIVIL ACTION NO. 3:17-01665

AMERISOURCEBERGEN DRUG
CORPORATION, et al.,

     Defendants.
________________________________


                     MEMORANDUM OPINION AND ORDER

     Pending before the court are defendants’ motions: (1) to

exclude the testimony of Dr. Rahul Gupta; and (2) to exclude

undisclosed expert testimony.       See ECF Nos. 1051 and 1055.       Those

motions are fully briefed and they were argued before the court

on January 6, 2021.

                                   I.

     Dr. Rahul Gupta served as the West Virginia Department of

Health and Human Resources Health Commissioner from 2015 to 2018.
Case 3:17-cv-01362 Document 1234 Filed 03/11/21 Page 2 of 13 PageID #: 42596



From 2009 to 2014, Dr. Gupta was the Executive Director of the

Kanawha-Charleston Health Department.

     On August 3, 2020, plaintiffs disclosed Dr. Gupta as a non-

retained expert.    On September 11, 2020, Dr. Gupta was deposed.

Almost two months later, on October 30, 2020, plaintiffs provided

supplemental disclosures required by Federal Rule of Evidence

26(a)(2)(C).   Plaintiffs have never provided an expert report

pursuant to Rule 26(a)(2)(B).

     Defendants move to exclude Dr. Gupta from providing expert

testimony because plaintiffs did not provide an expert report.

Plaintiffs maintain they were not required to provide an expert

report because Dr. Gupta was not a retained expert in this case.

     Rule 26(a)(2)(B) provides that an expert witness must be

identified and provide a written report if he or she “is one

retained or specially employed to provide expert testimony in the

case or one whose duties as the party's employee regularly

involve giving expert testimony.”        Fed. R. Civ. P. 26(a)(2)(B).

In 2010, Rule 26 was amended to add subsection (C), which states:

      (C) Witnesses Who Do Not Provide a Written Report.
     Unless otherwise stipulated or ordered by the court, if
     the witness is not required to provide a written
     report, this disclosure must state: (i) the subject
     matter on which the witness is expected to present
     evidence under Federal Rule of Evidence 702, 703, or
     705; and (ii) a summary of the facts and opinions to
     which the witness is expected to testify.

Fed. R. Civ. P. 26(a)(2)(C).       According to the Advisory Committee

Notes, this amendment was enacted to “resolve[ ] a tension that

                                     2
Case 3:17-cv-01362 Document 1234 Filed 03/11/21 Page 3 of 13 PageID #: 42597



has sometimes prompted courts to require reports under Rule

26(a)(2)(B) even from witnesses exempted from the report

requirement.”    Fed. R. Civ. P. 26 advisory committee's notes.

“Frequent examples include physicians or other health care

professionals and employees of a party who do not regularly

provide expert testimony.”      Id.   According to one court, the

Advisory Committee Notes suggest that “Rule 26(a)(2)(C) is meant

to apply only to so-called hybrid witnesses, i.e., fact witnesses

who can also provide expert testimony under Federal Rules of

Evidence 702, 703, or 705.”      Call v. City of Riverside, No. 3:13-

cv-133, 2014 WL 2048194, *3 (S.D. Ohio May 19, 2014).

     Of the difference between retained and non-retained experts,

one court summarized:

     A retained or specialty expert is “an expert who
     without prior knowledge of the facts giving rise to
     litigation is recruited to provide expert testimony.”
     Downey v. Bob’s Disc. Furniture Holdings, 633 F.3d 1, 6
     (1st Cir. 2011). A non-retained expert is one whose
     testimony arises from his or her involvement in events
     giving rise to the litigation.

Compass Bank v. Eager Road Associates, LLC, No. 4:12CV1059JCH,

2013 WL 5786634, *4 (E.D. Mo. Oct. 28, 2013).          The Downey court

goes on to note that in “[i]nterpreting the words ‘retained or

specially employed’ in a common-sense manner, consistent with

their plain meaning, we conclude that as long as an expert was

not retained or specially employed in connection with the

litigation, and his opinion about causation is premised on


                                      3
Case 3:17-cv-01362 Document 1234 Filed 03/11/21 Page 4 of 13 PageID #: 42598



personal knowledge and observations made in the course of

treatment, no report is required under the terms of Rule

26(a)(2)(B).”    633 F.3d at 7.

     At his deposition on September 11, 2020, Dr. Gupta testified

that he had been retained by the Fitzsimmons Law Firm as an

expert consultant in the West Virginia Mass Litigation Panel

opioid litigation.     Attorneys from the Fitzsimmons Law Group,

Mark Colantonio and Bob Fitzsimmons appeared as counsel for Dr.

Gupta at his deposition.      Previously, on July 14, 2020, Mr.

Colantonio had entered an appearance “as counsel for Plaintiffs”

in these cases.    See ECF No. 729.

     When defendants passed Dr. Gupta as a witness for

questioning by plaintiffs’ counsel, Mr. Colantonio asked a number

of questions of Dr. Gupta.      Counsel for McKesson and Cardinal

Health objected to Mr. Colantonio’s questioning of Dr. Gupta

because Dr. Gupta was “not a party, so he’s not entitled to be

run through a direct examination by his personal counsel.”

Deposition of Dr. Rahul Gupta, September 11, 2020, at 117 (found

at Appendix to Defendants’ Motion).        Whereupon, Mr. Colantonio

took the position that he was questioning Dr. Gupta in his

capacity as Dr. Gupta’s attorney as well as in his role as

counsel for plaintiffs.      See id. at 117-18.     Later in the

deposition, after he had asked a number of questions of Dr.

Gupta, Mr. Colantonio backtracked and stated that he was


                                     4
Case 3:17-cv-01362 Document 1234 Filed 03/11/21 Page 5 of 13 PageID #: 42599



appearing at the deposition solely as counsel for Dr. Gupta and

not on behalf of plaintiffs.       See id. at 185-87.

     A few things are clear.       First, while not expressly

prohibited, Mr. Colantonio’s questioning of Dr. Gupta was highly

unusual and not permitted by the Federal Rules of Civil

Procedure.   Federal Rule of Civil Procedure 30(c)(1) mandates

that “[t]he examination and cross-examination of a deponent

proceed as they would at trial under the Federal Rules of

Evidence . . . .”    And nonparty attorneys do not ask witnesses

questions at trial.     Second, contrary to plaintiffs’ assertions,

defendants did object to Mr. Colantonio’s questions.           And

finally, notwithstanding the foregoing, Dr. Gupta is not a

retained expert in these cases.

     Therefore, by the plain language of the Rule, Dr. Gupta is

not a retained expert required to provide an expert report.            To

hold otherwise, requires rewriting Rule 26(a)(2)(B) to provide

that an expert witness must provide a written report if he is

“retained or specially employed to provide expert testimony in

the case [or in another case that is very similar and/or overlaps

with the case or where the attorney for the expert witness is

also counsel in this case].” (alterations in italics).           This the

court declines to do.     Therefore, the motion seeking to exclude

Dr. Gupta because he did not provide an expert report is DENIED.




                                     5
Case 3:17-cv-01362 Document 1234 Filed 03/11/21 Page 6 of 13 PageID #: 42600



                                    II.

     That does not end the court’s inquiry with respect to Dr.

Gupta or the other seven witnesses plaintiffs have designated as

non-retained experts:     Christina Mullins; Dr. Michael Kilkenny;

Dr. Kevin Yingling; Dr. Todd Davies; Dr. David Chaffin; Dr. Lynn

O’Connell; and Dr. Stephen Petrany.

     As noted above, even though non-retained experts do not have

to provide an expert report, they nevertheless must provide a

disclosure on “(i) the subject matter on which the witness is

expected to present evidence under Federal Rule of Evidence 702,

703, or 705; and (ii) a summary of the facts and opinions to

which the witness is expected to testify.”         Fed. R. Civ. P.

26(a)(2)(C).

     Plaintiffs maintain that their disclosures of August 3, 2020

satisfied Rule 26(a)(2)(C).      They did not.     This conclusion is

borne out by the supplemental disclosures provided on October 30,

2020, which were far more extensive and relied almost exclusively

on the deposition testimony of the non-retained experts.

Furthermore, all eight of these individuals were deposed prior to

October 30, 2020, the date the supplemental 26(a)(2)(C)

disclosures were provided.      With the exception of Drs. Gupta and

Petrany, the individuals were deposed even before their August 3,

2020 designation as non-retained experts.         So, in other words,

defendants had to wing it in those depositions.


                                     6
Case 3:17-cv-01362 Document 1234 Filed 03/11/21 Page 7 of 13 PageID #: 42601



     Federal Rule of Civil Procedure 37(c)(1) governs the failure

to make disclosures.     If a party provides untimely or inadequate

expert disclosures, Rule 37(c)(1) states that “the party is not

allowed to use that information or witness to supply evidence on

a motion, at a hearing, or at a trial, unless the failure was

substantially justified or is harmless.”         Fed. R. Civ. P.

37(c)(1).   On motion, the Court may choose to additionally or

alternatively “(A) . . . order payment of the reasonable

expenses, including attorney's fees, caused by the failure; (B) .

. . inform the jury of the party's failure; and (C) . . . impose

other appropriate sanctions, including any of the orders listed

in Rule 37(b)(2)(A)(i)-(vi).”       Fed. R. Civ. P. 37 (c)(1)(A)-(C).

     The Fourth Circuit has held that district courts have broad

discretion and should consider the following factors when

determining whether the nondisclosure of evidence is

substantially justified or harmless under Rule 37(c)(1):

     (1) the surprise to the party against whom the evidence
     would be offered; (2) the ability of that party to cure
     the surprise; (3) the extent to which allowing the
     evidence would disrupt the trial; (4) the importance of
     the evidence; and (5) the nondisclosing party's
     explanation for its failure to disclose the evidence.

Southern States Rack and Fixture, Inc. v. Sherwin-Williams Co.,

318 F.3d 592, 597 (4th Cir. 2003).        The purpose of Rule 37(c)(1)

is to prevent “surprise and prejudice to the opposing party.”

Id. at 596.   Hence, the Fourth Circuit's test “does not require a




                                     7
Case 3:17-cv-01362 Document 1234 Filed 03/11/21 Page 8 of 13 PageID #: 42602



finding of bad faith or callous disregard of the discovery

rules.”   Id.

     Plaintiffs bear the burden of demonstrating that the

Southern States factors weigh against excluding the evidence.

See Wilkins v. Montgomery, 751 F.3d 214, 222 (4th Cir. 2014)

(“The burden of establishing these [Southern States] factors lies

with the non-disclosing party. . . .”).

     According to plaintiffs, “the combination of the written

disclosures and the incorporated deposition testimony

sufficiently disclosed the subject matter and opinion of the non-

retained experts.”     ECF No. 1146 at 6.     They further assert “[a]s

the witnesses had either been deposed or were in the process of

being deposed the depositions served as a summary of the facts

and opinions to which each witness was expected to testify.

Plaintiffs’ disclosure alerted Defendants to the fact that any

fact that any expert opinions that would be offered were

encompassed in the deposition.       No more was required.”      Id. at 7.

The court disagrees.

     The timing of expert disclosures is important.

Significantly, they are meant to aid the parties in taking a

deposition, not the other way around.        As one court explained:

     [D]eposition testimony, standing alone, is not
     automatically a substitute for expert disclosures. . .
     .

          Given the inherently sophisticated nature of
     expert opinion and testimony, deposing an expert

                                     8
Case 3:17-cv-01362 Document 1234 Filed 03/11/21 Page 9 of 13 PageID #: 42603



     witness may or may not provide the deposing party with
     sufficient information about the expert’s opinion to
     enable adequate preparation for trial. Without the
     prior disclosure of a written report or summary,
     deposing counsel may focus on unimportant details or
     otherwise fail to engage in an inquiry that reveals the
     opinion or opinions, and the underlying bases, that the
     expert will offer at trial—a possibility clearly
     contemplated by the Federal Rules, which prohibit the
     deposition of an expert subject to Rule 26(a)(2)(B)
     until after disclosure of the expert’s report. . . .

          Alternatively, an expert deposition may reveal a
     multiplicity of opinions and an accompanying volume of
     information that makes it difficult or impossible for
     deposing counsel to accurately predict which opinions
     or theories the expert will present at trial. Without
     a disclosed report or summary to narrow his focus,
     diligent counsel would be forced to prepare for all
     possible opinions and theories, a prospect which
     greatly increases the potential that short shrift will
     be given to the opinion or theory that is actually
     presented at trial.

          Either extreme—the deposition reveals too much, or
     the one that reveals too little—could result in the
     opponent being surprised, and therefore prejudiced, by
     an opinion not disclosed in accordance with Rule 26.

Turner v. Speedway LLC, Civil Action No. 2:14-9185, 2015 WL

4392398, *5 (S.D.W. Va. July 15, 2015) (Copenhaver, J.); see also

Securities and Exchange Commission v. Nutmeg Group, LLC, No. 09 C

1775, 2017 WL 4925503, *5 (N.D. Ill. Oct. 31, 2017) (“An after-

the-fact deposition is not a substitute for what Rule 26(a)(2)(C)

requires before-the-fact as far as an expert witness is

concerned.   The Rule requires a party to provide its opponent

with a summary of what the expert will say and a summary of the

main facts related to the expert’s opinions.          The receiving party

can then take the proposed expert’s deposition, if it chooses to

                                     9
Case 3:17-cv-01362 Document 1234 Filed 03/11/21 Page 10 of 13 PageID #: 42604



do so, and probe the matters about which the disclosure put it on

notice.”) (emphasis added).       Plaintiffs’ position herein – that

the deposition testimony itself is the Rule 26(a)(2) disclosure -

would “defeat[] the purpose of Rule 26(a)(2)(C).”           Kassim v.

United Airlines, Inc., 320 F.R.D. 451, 454 (E.D. Mich. 2017)

(“allowing parties to obviate the need to provide Rule 26(a)(2)

disclosures and reports by simply making their experts available

to be deposed would render the Rule meaningless”) (quoting Rangel

v. Anderson, 202 F. Supp.3d 1361, 1367 (S.D. Ga. 2016)); see also

State Automobile Mut. Ins. Co. v. Freehold Management, Inc.,

Civil Action No. 3:16-CV-2255-L, 2019 WL 1436659, *25 (N.D. Tex.

Mar. 31, 2019) (“To accept Defendants’ argument that inadequate,

untimely, and last-minute disclosures are harmless whenever the

opposing party has the opportunity to later depose the expert

defeats the purpose of the rule and turns it on its head by

shifting the burden to the opposing party to discover the

expert’s opinions and the bases for those opinions and allowing

conclusion-only expert disclosures and reports . . . to be gap-

filled via deposition.”).

     In this case, with the exception of Dr. Gupta, the Southern

States factors weigh in favor of striking the expert opinions of

the non-retained experts.      First, while defendants may no longer

be surprised by the proposed expert testimony, the only way to

cure that surprise would be to reopen depositions to allow


                                     10
Case 3:17-cv-01362 Document 1234 Filed 03/11/21 Page 11 of 13 PageID #: 42605



defendants to delve into those expert opinions.           Given the

closeness of the trial date, the significant time and expense

involved in conducting seven supplemental disclosures would

certainly disrupt the trial.       The fourth and fifth Southern

States factors lead the court to conclude as much.

Significantly, with respect to these seven witnesses, plaintiffs

have not even attempted to show why their expert testimony is

important.    Nor have plaintiffs adequately explained their

failure to make the disclosures in a timely manner.

     With respect to Dr. Gupta, after weighing the Southern

States factors, the court concludes that his expert opinions

should not be excluded.      First, plaintiffs have shown the

importance of Dr. Gupta’s testimony.         Second, any surprise can be

cured by allowing defendants the opportunity to reopen Dr.

Gupta’s deposition and allowing one targeted deposition will not

disrupt the trial.     See Wiseman v. Wal-Mart Stores, Inc., Civil

Case No. 1:16-cv-04030-SAG, 2017 WL 4162238, *5 (D. Md. Sept. 19,

2017) (extending discovery for deposition of one witness but

declining to do so for additional twelve witnesses because of

untimely disclosures).      Plaintiffs are instructed to make Dr.

Gupta available as soon as possible for a deposition.            Failure to

do so may result in exclusion of any expert testimony.            Because

the court is allowing Dr. Gupta’s deposition, it declines to

strike the portions of his prior testimony based upon questions


                                     11
Case 3:17-cv-01362 Document 1234 Filed 03/11/21 Page 12 of 13 PageID #: 42606



asked by Mr. Colantonio.      If warranted, defendants are free to

argue that such testimony is beyond the scope of his status as a

non-retained expert witness.       Cf. Hoover v. United States, No.

01C2372, 2002 WL 1949734, *7 (N.D. Ill. Aug. 22, 2002) (“We also

recognize that a treating physician sometimes may be asked to

offer opinions that go beyond information acquired or opinion

reached as a result of the treating relationship.           In that

situation, the case law establishes that the treating physician

may become the kind of ‘expert’ who is required to submit a

report pursuant to Rule 26(a)(2)(B).”).

     Finally, as to defendants’ concerns at the hearing that

reopening depositions might require supplementation of their own

experts’ reports or designation of an additional expert, the

court will review any requests for additional discovery after Dr.

Gupta’s deposition is taken in order to evaluate the necessity of

that discovery.

                                    III.

     Defendants’ motion to exclude Dr. Rahul Gupta (ECF No. 1051)

is DENIED.    Defendants’ motion to exclude undisclosed expert

testimony (ECF No. 1055) is GRANTED as to Christina Mullins, Dr.

Michael Kilkenny, Dr. Kevin Yingling, Dr. Todd Davies, Dr. David

Chaffin, Dr. Lynn O’Connell, and Dr. Stephen Petrany and DENIED

as to Dr. Gupta.     The non-retained experts are not prohibited

from testifying about facts and opinions that are within the


                                     12
Case 3:17-cv-01362 Document 1234 Filed 03/11/21 Page 13 of 13 PageID #: 42607



permissible scope of lay testimony under the Federal Rules of

Evidence.   The court is mindful of the need “to be alert to

efforts to smuggle expert testimony into the case . . . by

characterizing it as lay testimony.”          8A Charles A. Wright,

Arthur R. Miller, and Richard L. Marcus, Fed. Prac. & Proc. Civ.

§ 2031.1 (3d ed. 2020).      Furthermore, because he is a non-

retained expert, Dr. Gupta’s testimony in these cases is limited

to his involvement in the events giving rise to this litigation.

     The Clerk is directed to send copies of this Memorandum

Opinion and Order to counsel of record who have registered to

receive an electronic NEF.

     IT IS SO ORDERED this 11th day of March, 2021.

                                   ENTER:



                                   David A. Faber
                                   Senior United States District Judge




                                     13
